PER CURIAM.
Appellant’s brief makes some statements not supported by the record. We cannot go outside the record for the facts. The only contention advanced by the petition for habeas corpus is that the tenth count of the indictment under which he is now imprisoned does not charge any offense under 18 U.S.C.A. § 73. The count *677clearly states that the defendant wilfully and falsely forged and counterfeited the indorsement of the payee on a check, in words “S. Weinstein, Weinstein Supply per S. Weinstein,” for the purpose of obtaining and receiving from the United States and their officers and agents the sum of $557.48, the check being a genuine obligation of the United States fully described and identified. It is settled that a forged indorsement on a genuine check of the United Stales is a forged “writing” included in Section 73. Prussian v. United States, 282 U.S. 675, 51 S.Ct. 223, 75 L.Ed. 610; Buckner v. Aderhold, 5 Cir., 73 F.2d 255; De Maurez v. Squier, 9 Cir., 144 F.2d 564. The other allegations are in the words of the statute. The sentence is entirely regular and valid.
Judgment affirmed.